                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


CDS Air Freight, Inc.

      v.
                                               Case No. 18-cv-58-JL
North American Training and Logistics, et
al.

                                   ORDER

      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated September 10, 2018 .        “‘[O]nly those issues

fairly raised by the objections to the magistrate's report are

subject to review in the district court and those not preserved

by such objection are precluded on appeal.’”           School Union No.

37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                        ____________________________
                                        Joseph N. Laplante
                                        United States District Judge

Date: October 2, 2018

cc:   Jon C. Cowen, Esq.
